                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Vicki Brown,                                 )
                                             )
               Plaintiff,                    )         Civil Action No. 0: 18-2532-RMG
                                             )
               vs.                           )
                                             )
Andrew M. Saul, Commissioner                 )
of Social Security,                          )               ORDER
                                             )
               Defendant.                    )
                                             )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff's application for Supplemental Security

Income (" SSI"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to the United States Magistrate Judge for pretrial handling. The Magistrate

Judge issued a Report and Recommendation ("R & R") on August 26, 2019, recommending that

the decision of the Commissioner be reversed and remanded to the agency because of the

Administrative Law Judge ' s failure to address and resolve the apparent conflict between the

DOT and the testimony of the Vocational Expert. Dkt. No. 14 at 5-8. The Commissioner has

advised the Court that he does not intend to file objections to the R & R. (Dkt. No. 16).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C . § 405(g), and REMANDS the



                                                 -1-
matter to the Commissioner for further proceedings consistent with this order. In light of the

protracted nature of the proceedings since the filing of this application of disability on September

15, 2014, now approaching the five year anniversary, the Court directs that the administrative

hearing in this matter on remand be held within 120 days of this Order and that any proceedings

before the Appeals Council be completed within 60 days thereafter.

       AND IT IS SO ORDERED.




                                                      Richard Mark Gergel
                                                      United States District Judge


Charleston, South Carolina
September j_, 2019




                                                -2-
